It is a 
great pleasure to extend to you, Madam President, the 
warmest congratulations of my delegation on your 
election to the presidency of the sixty-first session. In 
giving you their trust as the third woman to preside 
over the General Assembly, the Member States wished 
to recognize your talents as a skilled diplomat and to 
pay tribute to the important contribution of your 
country to achieving our noble ideals of freedom, 
peace and prosperity in the world. My country, which 
shares common values with yours, wishes you every 
  
 
06-53609 4 
 
success in fulfilling your mandate. I should also like to 
commend the remarkable work done by your 
predecessor, Mr. Jan Eliasson, who steered the work of 
the sixtieth session with great wisdom and 
effectiveness. 
 Another very pleasant duty is to convey to a 
valuable son of Africa, Secretary-General Kofi Annan, 
the highest appreciation of His Excellency General 
Lansana Conté, President of the Republic, for his 
eminent contribution to promoting the fundamental 
values of the United Nations. At this time, when he is 
getting ready to pass on the torch, I should like to 
express to him our deepest gratitude.  
 Guinea also welcomes the admission of 
Montenegro to the great family of the United Nations. 
 In September 2005 the General Assembly 
adopted, as the outcome of a high-level meeting, 
important decisions which are a road map for 
implementing the Millennium Development Goals and 
for reforming the Organization to adapt it to a changing 
world. My delegation is pleased with the reforms 
begun and the progress achieved. We welcome the 
establishment of the Human Rights Council, an 
appropriate tool to promote basic rights as well as good 
national and international governance. Likewise, we 
hope that the new Peacebuilding Commission will 
make an important contribution to mobilizing the 
necessary resources to help countries emerging from 
conflict.  
 However, six decades after the creation of the 
United Nations, consistent action by the Organization 
in terms of development, humanitarian aid and the 
environment is still an unfinished work. The reform of 
the Secretariat’s management, which implies individual 
and collective sacrifices, aims not only at reducing the 
costs of the United Nations, but also at better 
investment in order to enhance its effectiveness. To 
move forward, the international community must 
consolidate the reforms and extend them to the 
principal organs of the Organization. Guinea firmly 
supports this dynamic, which is the only thing that can 
ensure the transparency, representativeness and 
effectiveness of its bodies. This process depends, of 
course, on the political will of all its Member States, 
without exception. 
 In the maintenance of international peace and 
security we see reasons for both satisfaction and 
concern.  
 In Africa, and in particular the western part, my 
delegation is happy that peace has been restored to 
Guinea-Bissau, Sierra Leone and Liberia. However, the 
balance in these States is still precarious. We therefore 
urge the international community to strengthen its 
cooperation with their democratically elected 
Governments in order to strengthen peace and to 
ensure the rapid recovery of their economies.  
 In Côte d’Ivoire the peace process is entering a 
decisive phase, with the settlement of sensitive issues 
related to the holding of upcoming free and fair 
elections. Guinea encourages the parties to fully 
cooperate in continued dialogue with a view to a 
successful outcome to the crisis.  
 The significant progress made in the Great Lakes 
region in recent months is encouraging.  
 The general elections held on 30 July in the 
Democratic Republic of the Congo are a crucial stage 
in the peace process. But keeping troops of the United 
Nations Mission in the Democratic Republic of the 
Congo (MONUC) there, in support of Government 
efforts, is still crucial to restoring State authority over 
the entire national territory and, in particular, to 
bringing peace to the eastern part of the country. 
 In Sudan, we greatly appreciate the efforts of the 
international community, particularly the African 
Union and regional leaders, to promote peace and 
security in Darfur. The Abuja Peace Accord of May 
2006 is a stepping stone towards the inclusive, 
comprehensive agreement that is crucial to that 
country’s stability.  
 In Somalia, my delegation encourages all the 
parties concerned to favour the path of negotiation with 
a view to restoring peace.  
 With regard to the Western Sahara, the Republic 
of Guinea encourages the parties in conflict to 
strengthen their cooperation with the Secretary-
General’s Personal Envoy in order to find a political 
solution that is fair, lasting and mutually acceptable. 
 In the Middle East, Guinea regrets the fact that 
Israel’s withdrawal from Gaza was not followed by 
additional measures to put an end to the occupation of 
Palestinian territory. It calls upon the parties to uphold 
the relevant United Nations resolutions as well as the 
Quartet road map for the creation of two States, 
Palestinian and Israeli, with secure, internationally 
recognized borders, living side by side in peace.  
 
 
5 06-53609 
 
 With respect to the Israeli-Lebanese crisis, 
Guinea greatly regrets the tragedy of the Lebanese 
people. We support effective implementation of 
Security Council resolution 1701 (2006), which 
imposes a ceasefire and the deployment of a stronger 
international force in southern Lebanon. 
 We stress the need to end the escalating violence 
in Iraq, in order to guarantee the country’s stability and 
successfully carry out national reconstruction. 
 In Asia, the Government of Guinea reaffirms its 
attachment to the one-China principle. We also attach 
great importance to the peaceful reunification of 
Korea, and the continuation of efforts to preserve 
peace, security and stability in the Korean peninsula. 
 The recommendations of the Working Group on 
peacekeeping operations are a reference point for 
taking up the challenges of peace. We welcome the 
greater cooperation between the Secretariat and the 
troop-contributing countries, which has made it 
possible to better understand what is at stake, thus 
favouring an increased contribution from Member 
States. The Republic of Guinea regularly takes part in 
peacekeeping operations, and we reaffirm our readiness 
to enhance our contribution within the framework of 
the new agreements and arrangements that will stem 
from the reform process. 
 Guinea strongly condemns all forms and 
manifestations of terrorism, the scourge threatening 
international peace and security. We value the crucial 
role played by the United Nations in fighting it, and 
therefore support the Global Counter-Terrorism 
Strategy adopted at the sixtieth session of the General 
Assembly. 
 In the area of disarmament, Guinea condemns the 
stalemate in the Conference on Disarmament. Nuclear 
disarmament and non-proliferation are two inseparable 
parts of the Non-Proliferation Treaty, and bind all 
parties, without exception.  
 The failure last July of the United Nations 
Conference to Review Progress Made in the 
Implementation of the Programme of Action to 
Prevent, Combat and Eradicate the Illicit Trade in 
Small Arms and Light Weapons in All Its Aspects 
should not in the least undermine our commitment to 
combat the proliferation of such weapons and the illicit 
trade in them. My country is in favour of establishing 
an international, legally binding instrument dealing 
with all the related issues. In this respect, the 
transformation of the Economic Community of West 
African States (ECOWAS) Moratorium into a 
Convention on small arms reflects the determination of 
our States to eradicate this other scourge. Its success 
will depend upon the level of cooperation of member 
States and also the commitment of its partners. 
 The 2005 Summit was a decisive step in 
promoting the Millennium Development Goals. Guinea 
has made an effort to put in place more ambitious 
national development strategies. In this context, the 
Government has drafted a national poverty reduction 
strategy based on speeding up economic growth and 
access to basic social services, as well as improving 
governance. In order to implement this policy, the 
Government and its development partners have begun 
programmes and projects dealing with priority sectors, 
such as education, health, integrated rural 
development, infrastructure, the provision of water, 
and strengthening human and institutional capacities.  
 In the same spirit, the drafting in February 2005 
of the second follow-up report on the Millennium 
Development Goal made it possible to assess the 
progress made, note the shortcomings and outline the 
prospects of achieving the Goals by 2015. We regard 
this as an opportunity to urge our development partners 
to swiftly implement the entire set of internationally 
recognized development initiatives, including the goals 
and objectives of the Programme of Action for the 
Least Developed Countries for the Decade 2001-2010.  
 We reaffirm the urgent need to strengthen official 
development assistance and to assure the long-term 
viability of debt by cancelling all public and bilateral 
debt of the most heavily indebted poor countries. 
While condemning the impasse in negotiations of the 
World Trade Organization’s Doha Round, my 
delegation calls upon Member States to make a 
collective effort to prevent a return to protectionism, a 
factor in the deregulation of international economic 
relations. 
 Guinea took part with great interest in the High-
Level Dialogue that the General Assembly has just 
devoted to the question of international migration and 
development. We reiterate our conviction that 
continuation of this Dialogue within the framework of 
the global consultative forum will help to identify ways 
and means to better exploit the benefits of migration 
for development, while mitigating its harmful effects. 
  
 
06-53609 6 
 
 Although Guinea is not a country in conflict or 
emerging from conflict, the midterm review of the 
humanitarian appeal, “Guinea 2006”, points out, 
“Today its social indicators have become similar to 
those of countries emerging from a prolonged war.” 
That confirms the very serious consequences of the 
subregional instability that we have seen for more than 
15 years in my country. In this respect, our 
Government, through me, wishes to reiterate its appeal 
for greater assistance in order to help the affected 
regions to recover. We welcome the transformation of 
the Central Emergency Revolving Fund into the 
Central Emergency Response Fund. We hope that 
within the common country programming process and 
the United Nations Development Assistance 
Framework, covering the period 2007-2011, the 
funding gaps apparent in the course of various 
humanitarian appeals will be filled and better 
provisions for Guinea will be considered.  
 Furthermore, deeply concerned by child 
trafficking, Guinea has signed with Mali and Côte 
d’Ivoire a memorandum of understanding to prevent 
this phenomenon and to improve border control. 
 In our common quest for a new international 
order, this sixty-first session of the General Assembly 
will be seen as one of important change for the United 
Nations. The reforms that we have achieved will be the 
beacons illuminating the path to a lasting peace and 
development with greater solidarity. But we must also 
maintain the impetus of reform and continue in our 
common will to make the United Nations the 
irreplaceable instrument to take up the enormous 
challenges of peace, security, development and human 
rights in the twenty-first century. 